 

Exhibit 10.2

 

[g3ecj5icvlyh000001.jpg]

 

 

August 19, 2019

 

Vernon Irvin

Address

Address

 

Re:Terms of Employment

 

Dear Vernon:

 

This letter agreement (this “Agreement”) will set forth the terms of your
“at-will” term employment relationship with Everbridge, Inc., and/or any present
or future parent, subsidiary or affiliate thereof (collectively, the “Company”).
This Agreement hereby supersedes any and all previous agreements relating to
your employment relationship with the Company. The terms of your position with
the Company are as set forth below and will be effective only upon, and subject
to, the signing of this Agreement and any other agreements or documentation
required hereunder, by you and the Company as of the Commencement Date
referenced below. Your new role shall commence on September 4, 2019 (the
“Commencement Date”), unless you and the Company mutually agree on an
alternative date.

 

1.Employment.

 

(a)Title and Duties. Subject to the terms and conditions of this Agreement, the
Company will employ you, and you will be employed by the Company, on an
“at-will” basis, as Executive Vice President and Chief Revenue Officer and such
additional or different position or positions as the Board of Directors of the
Company (the “Board”) may determine in its sole discretion, reporting to David
Meredith, Chief Executive Officer or his direct designate. You shall do and
perform all services, acts or things necessary or advisable to manage and
conduct the business of the Company and which are normally associated with your
position, including but not limited to those described in Schedule 1 attached
hereto.

 

(b)Full Time Best Efforts. For so long as you are employed hereunder, you will
devote substantially all of your business time and energies to the business and
affairs of the Company, and shall at all times faithfully, industriously and to
the best of your ability, experience and talent, perform all of your duties and
responsibilities hereunder. In furtherance of, and not in limitation of the
foregoing, during the term of this Agreement, you further agree that you shall
not render commercial or professional services of any nature, including as a
founder, advisor, or a member of a board of directors, to any person or
organization, whether or not for compensation, if such services would materially
interfere with your duties under this Agreement, without the prior approval of
the Chief Executive Officer in his sole discretion; provided, however, that
nothing contained in this Section 1(c) will be deemed to prevent or limit your
right to (i) manage your personal investments on your own personal time or (ii)
participate in religious, charitable or civic organizations in any capacity on
your own personal time. As set forth above, your employment with the Company is
“at-will,” and, accordingly, either you or the Company may terminate your
employment at any time, with or without cause, for any reason or no reason.

 

--------------------------------------------------------------------------------

 

 

(c)Location. Unless the parties hereto otherwise agree in writing, during the
term of this Agreement, you shall perform the services required to be performed
pursuant to this Agreement from your home office, provided that the Company will
provide you with office space at the Company’s Burlington, Massachusetts office
and you will be expected to spend significant time at that or other Company
offices when not traveling on Company business. In addition, the Company expects
that you will travel extensively to other locations to meet with customers,
prospects, and partners in connection with the Company’s business.

 

2.Compensation. During the term of your employment with the Company, the Company
will pay you the following compensation:

 

(a)Salary. As of the Commencement Date, you will be paid an annual salary of
Three Hundred and Twenty-Five Thousand ($325,000.00), as may be increased from
time to time as part of the Company’s normal salary review process (the
“Salary”). The Salary shall be prorated for any partial year of employment on
the basis of a 365-day year. Your Salary will be subject to standard payroll
deductions and withholdings, and payable in accordance with the Company’s
standard payroll practice as it exists from time to time.

 

(b)Expenses. During the term of your employment, the Company shall reimburse you
for all reasonable and documented expenses incurred by you in the performance of
your duties, under this Agreement in accordance with Company policy.

 

(c)Annual Performance Bonus.  You will be eligible to earn an annual performance
bonus at the conclusion of each year of employment with the Company (the “Annual
Bonus”).  The amount, award and timing of the payment of the Annual Bonus shall
be set forth in a Company Management Incentive Plan, established each year by
the Board, in its discretion.  The Company’s Management Incentive Plan for
fiscal year 2019 is set forth on Schedule A attached hereto and for 2019, your
target is two-hundred and thirty-five thousand dollars ($235,000).  The Annual
Bonus payable for calendar year 2019 shall not be prorated based on your
Commencement Date. Company Management Incentive Plans, if any, for subsequent
years, shall be provided to you by the Chief Executive Officer.  For fiscal year
2020, your target will three-hundred and twenty-five thousand dollars
($325,000).

 

(d)Signing Bonus. You will be paid a signing bonus (the “Signing Bonus”) of
Ninety Thousand Dollars ($90,000) within thirty (30) days of the execution of
this Agreement. If you do not commence employment with the Company for any
reason or you voluntarily terminate, which shall not include termination for
Good Reason, your employment with the Company on or before twelve (12) months
from the payment date, you will be responsible for promptly reimbursing the
Company for the full amount of the Signing Bonus.  

 

2

--------------------------------------------------------------------------------

 

(e)Restricted Stock Units and Performance Stock Units.   Upon approval by the
Board of Directors of the Company, you will be granted 50,000 Restricted Stock
Units (RSUs) and 50,000 Performance Stock Units (PSUs). The RSUs will vest over
four years at 25% per year, starting on the first anniversary of the last day of
the month in which the grant date occurs, provided that, there has not been a
termination of Continuous Service (as defined in the Company’s 2016 Equity
Incentive Plan) as of each such date. The PSUs will vest according to the PSU
vesting schedule included as Exhibit A to this Offer Letter. In the event of a
Change in Control (as defined in the 2016 Equity Incentive Plan), then the
vesting of your RSUs and PSUs shall accelerate as follows: i) for the percentage
of shares equal to the number of months of full-time employment as of the date
of a change of control divided by forty eight (i.e., number of months of
employment divided by 48), as well as, ii) the additional amount of 50% of all
of your unvested (as of the date of a Change of Control after the acceleration
granted in (i) above) RSUs and PSUs shall vest in full. In the event the
acquirer or successor party does not assume or convert 100% of your remaining
unvested shares after accelerated vesting in (i) and (ii) above as part of the
Change of Control or does not offer equivalently valued new equity incentives to
you, then 100% of your remaining unvested RSUs and PSUs will vest in full
immediately prior to consummation of the Change of Control.

 

(f)Employee Benefits. As an employee of the Company, you will be eligible to
participate in such Company-sponsored benefits and programs as are made
generally available to other employees of the Company. This includes paying for
your portion of healthcare coverage and same 401(k) match as other Company
employees. You will receive the same cell phone stipend as other Everbridge
executives. In addition, you will be entitled to (i) annually accrue vacation
and/or sick time in accordance with the Company’s vacation policy as established
by the Board and as in effect from time to time. The Company reserves the right
to change or eliminate any benefit plans at any time, upon notice to you.

 

3.Separation Benefits. You shall be entitled to receive separation benefits upon
termination of employment only as set forth in this Section 3; provided,
however, that in the event you are entitled to any severance pay under a
Company-sponsored severance pay plan, any such severance pay to which you are
entitled under such severance pay plan shall reduce the amount of severance pay
to which you are entitled pursuant to this Section 3. In all cases, upon
termination of employment you will receive payment for all salary and unused
vacation accrued as of the date of your termination of employment, and your
benefits will be continued under the Company’s then existing benefit plans and
policies in accordance with such plans and policies in effect on the date of
termination and in accordance with applicable law. In furtherance of, and not in
limitation of the foregoing, but without duplication, during the period wherein
which you shall be receiving Separation Payments in accordance with the
provisions of Section 3(d) hereof (the “Severance Period”), then the Company
shall, at its election, either (i) continue to pay for your health benefits
under the Company’s sponsored health care program in which you were enrolled and
eligible to receive benefits prior to your termination of employment, or (ii)
pay for your health coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), in each case, for the Severance Period, when such
premiums are due and owing.

 

(a)Voluntary Resignation. If you voluntarily elect to terminate your employment
with the Company (other than under the circumstances described in Section 3(c)
below), you shall not be entitled to any separation benefits.

3

--------------------------------------------------------------------------------

 

 

(b)Termination for Cause. If the Company or its successor terminates your
employment for Cause (as defined below) then you shall not be entitled to
receive any separation benefits.

 

(c)Termination for Death or Disability. If your employment with the Company is
terminated by reason of death or disability, then, as a severance benefit, the
Company shall continue to pay one-twelfth (1/12th) of your Salary for a period
of three (3) months, in accordance with the Company’s normal payroll schedule
and policy in effect from time to time. For purposes of this section,
“Disability” shall mean your inability to perform your duties under this
Agreement because you have become permanently disabled within the meaning of any
policy of disability income insurance covering employees of the Company then in
force. In the event the Company has no policy of disability income insurance
covering employees of the Company in force when you become disabled, the term
“Disability” shall mean your inability to perform your duties under this
Agreement by reason of any incapacity, physical or mental, which the Board,
based upon medical advice or an opinion provided by a licensed physician
acceptable to the Board, determines to have incapacitated you from
satisfactorily performing all of your usual services for the Company for a
period of at least ninety (90) days during any twelve (12) month period (whether
or not consecutive) and is expected to continue to incapacitate you thereafter,
not including any time during which you were on medical leave required by
federal or state law. Based upon such medical advice or opinion, the
determination of the Board shall be final and binding and the date such
determination is made shall be the date of such Disability for purposes of this
Agreement.

 

(d)Involuntary Termination. Subject to the provisions of Section 5 hereof, if
your employment is terminated by the Company other than for Cause then, as a
severance benefit, the Company shall continue to pay you an amount equal to
one-twelfth (1/12th) of your Salary for (A) six (6) months, if and to the extent
that your employment is terminated within twelve (12) months following the
Commencement Date; or (B) twelve (12) months, if and to the extent that your
employment is terminated more than twelve (12) months following the Commencement
Date.  In addition, if either your employment is terminated by the Company other
than for Cause, or you voluntarily terminate your employment with the Company
for Good Reason within twelve (12) months following the Commencement Date,
one-third (1/3) of your total RSU and PSU grant will vest fully.

 

(e)Definition of “Cause”. For purposes of this Agreement, “Cause” shall mean any
of the following: (i) acts of moral turpitude, fraud or dishonesty that involve
the assets of the Company, its customers, suppliers or affiliates; (ii) the
conviction of, or a pleading of guilty or nolo contendere to, a felony other
than involving a traffic related infraction; (iii) use of narcotics, liquor or
illicit drugs in a manner that has had a detrimental effect on the performance
of your duties; (iv) willfully and repeatedly neglecting your duties to the
Company; (v) engaging in any conduct which, after an investigation by a neutral
third party, is determined to be discriminatory or harassing toward other
Company employees; or (vi) engaging in any conduct which breaches a material
provision of this Agreement or the Inventions Agreement (as defined below).

 

4

--------------------------------------------------------------------------------

 

(A)Cause shall only exist where the Company has provided you with written notice
of the alleged problem or violation of this Agreement or the Inventions
Agreement, and you shall have failed to cure such condition to the reasonable
satisfaction of the Company within ten (10) business days. In making any
determination that Cause exists, the Board shall act fairly and in good faith
and shall give you an opportunity to appear and be heard at a meeting of the
Board or any committee thereof and present evidence on your behalf. For any
termination pursuant to (e)(i) or (e)(vi) of Section 3, the Company must have
reasonable, specific evidence to establish that such conduct has occurred or
“Cause” shall not exist. For the avoidance of doubt, and notwithstanding
anything herein contained to the contrary, in the event that (x) any of the
conditions specified in Section (e)(i) through (e)(vi) of Section 3 shall have
occurred, and (y) the Company has reasonable evidence to establish that such
conduct has occurred, and (z) the occurrence of any such event shall not be
capable of cure, then the Company shall not be required to provide you any
notice and a cure period in respect thereof.

 

4.Mitigation. You shall not be required to mitigate the amount of any payment or
benefits provided for in this Agreement by seeking other employment or
otherwise. Further, the amount of any payment or benefits provided for in this
Agreement shall not be reduced by any compensation earned by you as a result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by you to the Company or otherwise.

 

5.Conditions to Receipt of Severance or other Benefits Pursuant to this
Agreement.

 

(a)Release of Claims Agreement. Notwithstanding anything herein contained to the
contrary, the receipt of any severance or other benefits pursuant to Section
3(d) of this Agreement (the “Separation Payments”) is subject to your signing
and not revoking a separation agreement and release of claims, based on the
Company’s standard form release, of any and all claims you may have against the
Company and its officers, employees, directors, parents and affiliates, in
substantially the form attached hereto on Exhibit A (the “Release”), which must
become effective and irrevocable no later than the sixtieth (60th) day following
the termination of employment (the “Release Deadline”). If the Release does not
become effective and irrevocable by the Release Deadline, you will forfeit any
rights to Separation Payments or benefits under this Agreement. No Separation
Payments and benefits under this Agreement will be paid or provided until the
Release becomes effective and irrevocable, and any such Separation Payments and
benefits otherwise payable between the date of your termination of employment
and the date the Release becomes effective and irrevocable will be paid on the
date the Release becomes effective and irrevocable.

 

(b)Continued Compliance with Agreements. Your receipt of any Separation Payments
or other benefits pursuant to this Agreement will be subject to, and contingent
upon, your not being in breach of this Agreement and / or the Inventions
Agreement as of the date of your termination, and your continued compliance
following the date of your termination with the terms of this Agreement, the
Inventions Agreement and the Release, notwithstanding anything herein contained
to the contrary.

 

5

--------------------------------------------------------------------------------

 

6.Confidential and Proprietary Information.

 

(a)Confidential Information and Inventions Agreement. As a condition to the
execution and effectiveness of this Agreement, you agree to abide by, the
Company’s Confidential Information and Inventions Agreement which you previously
executed (the “Inventions Agreement”). In furtherance, and not in limitation of
the provisions thereof, you agree, during the term hereof and thereafter, that
you shall take all steps reasonably necessary to hold the Company’s proprietary
information in trust and confidence, will not use proprietary information in any
manner or for any purpose except in connection with the performance of your
services to the Company, and will not (other than in the performance of the
services to the Company as herein contemplated) disclose any such proprietary
information to any third party without first obtaining the Company’s express
written consent on a case-by-case basis.

 

(b)Third Party Information. You understand that the Company has received, and
will in the future receive, from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on the Company’s part
to maintain the confidentiality of such information and use it only for certain
limited purposes. You agree to hold Third Party Information in confidence and
not to disclose to anyone (other than the Company’s personnel who need to know
such information in connection with their work for the Company) or to use,
except in connection with the performance of your services to the Company, Third
Party Information unless expressly authorized in writing by an officer of the
Company.

 

(c)Whistleblower Exception. Notwithstanding any provision of this Agreement to
the contrary, including but not limited to this Section 6, you may report
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, and any agency Inspector General, or make other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. You do not need the prior authorization from the Company to make
any such reports or disclosures and you are not required to notify the Company
that you have made such reports or disclosures.

 

7.Covenant Not to Compete. During the longer of (a) a period of two years
beginning on the Commencement Date, or (b) the duration of your employment with
the Company plus two years following the termination thereof, you shall not,
directly or indirectly (whether as an employer, operator, agent, independent
contractor, consultant, owner, director, officer, shareholder, investor, partner
(general or limited), joint venturer or any other relationship or relationships
similar to any of the foregoing), anywhere in the world, except as specifically
provided in this Section 7 below:

 

(a)Restriction on Competitive Activities.  Engage in any activities, perform any
services or conduct, have an interest in or participate in any businesses that
are competitive with any part of the business of the Company as currently
conducted or as currently contemplated to be conducted (the “Business”),
including without limitation, develop, create, license, sell, distribute or
otherwise commercially exploit any product, service or methodology that has the
same principal function or features as the Company’s proprietary software
products and related services that constitute the Business.

 

6

--------------------------------------------------------------------------------

 

(b)No Solicitation of Customers.  Solicit or divert away or attempt to solicit
or divert away any customer of the Company in an effort to provide products or
services to such customer which are competitive with the Business.

 

(c)Restrictions on Relationships Involving Competitive Activities.  Be engaged
by, employed by, consult with, own any capital stock of, or have any financial
interest of any kind in, any individual, person or entity, which conducts a
business that is competitive with any part of the Business. Notwithstanding the
preceding sentence, you may own, for investment purposes only, up to 1% in the
aggregate of the outstanding stock or other equity interest of any entity that
is competitive with the Business.

 

8.Covenant Not to Solicit. During the longer of (a) a period of one year
beginning on the Commencement Date, or (b) the duration of your employment with
the Company plus one year following the termination thereof, you shall not,
directly or indirectly (whether as an employer, operator, agent, independent
contractor, consultant, owner, director, officer, shareholder, investor, partner
(general or limited), joint venturer or any other relationship or relationships
similar to any of the foregoing), anywhere in the world, except as specifically
provided in this Section 8 below:

 

(a)Restrictions on Relationships Involving Solicitation.  Cause, induce,
solicit, recruit, hire or encourage or attempt to cause, induce, solicit,
recruit, hire or encourage any person or entity that prior to the date hereof
was an employee, subcontractor, contractor, agent, distributor, licensee,
licensor or supplier of the Company to terminate, or otherwise change in any
manner adverse to the Company or any of its affiliates, its relationship with
the Company, or, hire or attempt to hire any person employed by the Company or
any of its affiliates, provided that you may hire such employee if such
employee’s employment with the Company or any of its affiliates has been
terminated involuntarily prior to date of hire by you.

 

9.Arbitration.

 

(a)Agreement to Arbitrate. Except as provided for any action arising out of any
violation of the Inventions Agreement or as set forth in clause (b) below
addressing excluded claims and remedies, you and the Company both agree that any
disputes of any kind whatsoever arising out of or relating to the termination of
your employment with the Company, including any breach of this Agreement, shall
be subject to final and binding arbitration.

 

(b)Excluded Claims, Relief and Enforcement. You understand that this Agreement
does not prohibit you from pursuing an administrative claim with a local, state,
or federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission, the National Labor
Relations Board, or the Workers’ Compensation Board, or the Department of
Unemployment Assistance for unemployment benefits. This Agreement does not
preclude the Company from pursuing court action regarding any claims arising out
of any breach of the Inventions Agreement or other claims not otherwise
resulting from, or arising out of, the termination of your employment with the
Company. Nothing in this Agreement prohibits either party from seeking
injunctive or declaratory relief from a court of competent jurisdiction. Either
the Company or you may bring an action in court to compel arbitration under this
Agreement and to enforce an arbitration award. Otherwise, with the exception of
claims set forth in

7

--------------------------------------------------------------------------------

 

this clause or arising out of the Inventions Agreement, neither party shall
initiate or prosecute any lawsuit or claim in anyway related to any arbitrable
claim, including without limitation any claims as to the making, existence,
validity, or enforceability of the agreement to arbitrate.

 

(c)Procedure. You agree that any arbitration will be administered by Judicial
Arbitration & Mediation Services, Inc. (“JAMS”), pursuant to its employment
arbitration rules and procedures (the “JAMS Rules”), which are available at
www.jamsadr.com/rules-employment-arbitration. A neutral and impartial arbitrator
shall have the power to decide any motions brought by any party to the
arbitration, including motions for summary judgment and/or adjudication, motions
to dismiss and demurrers, and motions related to discovery, prior to any
arbitration hearing. You also agree that the arbitrator shall have the power to
award any remedies available under applicable law. In the event that either
party to this Agreement rejects a written offer to compromise from the other
party, and fails to obtain a more favorable judgment or award, the arbitrator
may award attorneys’ fees and costs to the party that made the offer to
compromise in an amount that the arbitrator deems appropriate, taking into
consideration the attorneys’ fees and costs (including expert fees) actually
incurred and reasonably necessary to defend or prosecute the action. The
arbitrator will not have the authority to disregard or refuse to enforce any
lawful Company policy, and the arbitrator shall not order or require the Company
to adopt a policy not otherwise required by law. You understand that the Company
will pay the costs and fees of the arbitration that you initiate, but only those
fees over and above the costs you would have incurred had you filed a complaint
in a court of law. You agree that the arbitrator shall prepare a written
decision containing the essential findings and conclusions on which the award is
based. You agree that any arbitration under this Agreement shall be conducted in
Denver, Colorado.

 

(d)Exclusive and Final Remedy. Except as provided by the JAMS Rules and this
Agreement, arbitration shall be the sole, exclusive and final remedy for any
dispute between you and the Company. Accordingly, except as provided for by the
JAMS Rules and this Agreement, neither you nor the Company will be permitted to
pursue court action regarding claims that are subject to arbitration. Nothing in
this Agreement or in this provision is intended to waive the provisional relief
remedies available under the JAMS Rules.

 

(e)Prohibition of Group Actions. Claims must be brought in your individual
capacity, not as a representative or class member in any purported class or
representative proceeding. The arbitrator shall not consolidate claims of
different employees into one proceeding, nor shall the arbitrator have the power
to hear arbitration as a class action.

 

(f)Voluntary Nature of Agreement. You acknowledge and agree that you are
executing this Agreement voluntarily and without any duress or undue influence
by the Company or anyone else. You further acknowledge and agree that you have
carefully read this Agreement and have asked any questions needed for you to
understand the terms, consequences, and binding effect of this Agreement and
fully understand it, including that you are waiving your right to a jury trial.
Finally, you acknowledge that you have been advised by the Company to seek the
advice of an attorney of your choice before signing this Agreement and you agree
that you have been provided such an opportunity.

 

8

--------------------------------------------------------------------------------

 

10.General.

 

(a)Entire Agreement, Amendment and Waiver. This Agreement, together with the
other agreements specifically referred to herein, embodies the entire agreement
and understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof, including but not limited to the offer
letter between you and the Company dated May 30, 2012. The terms and provisions
of this Agreement may be modified or amended only y written agreement executed
by the parties hereto. The terms and provisions of this Agreement may be waived,
or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. Each
such waiver or consent will be effective only in the specific instance and for
the purpose for which it was given, and will not constitute a continuing waiver
or consent.

 

(b)Notices. Any notice, request, instruction or other document required or
permitted hereunder shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified; (b) three (3) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid; or (c) one (1) business day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the party to be
notified at the following address of such party or at such other address as such
party may designate by ten (10) days advance written notice to the other parties
hereto in accordance with the provisions hereof:

 

If to the Company:

Everbridge, Inc.

 

25 Corporate Drive

 

Burlington, MA  01803

 

Attention: Chief Executive Officer

 

 

with a copy to:

Everbridge, Inc.

 

25 Corporate Drive

 

Burlington, MA 01803 Attention:  General Counsel

 

 

 

 

If to you:

Vernon Irvin

 

Address

 

Address

 

(c)Availability of Injunctive Relief. The parties hereto agree that,
notwithstanding anything to the contrary herein contained, any party may
petition a court for injunctive relief where either party alleges or claims a
violation of this Agreement or the Inventions Agreement or any other agreement
regarding trade secrets, confidential information, noncompetition,
non-solicitation or assignment of inventions. In the event either party seeks
injunctive relief, the prevailing party shall be entitled to recover reasonable
costs and attorney’s fees.

 

9

--------------------------------------------------------------------------------

 

(d)Assignment. The Company may assign its rights and obligations hereunder to
any person or entity that succeeds to all or substantially all of the Company’s
business or that aspect of the Company’s business in which you are principally
involved. You may not assign your rights and obligations under this Agreement
without the prior written consent of the Company.

 

(e)Governing Law. This Agreement, and the rights and obligations of the parties
hereunder, will be construed in accordance with and governed by the law of the
State of Colorado, without giving effect to the conflict of law principles
thereof.

 

(f)Taxes. All payments to you under this Agreement shall be subject to all
applicable federal, state and local withholding, payroll and other taxes.

 

(g)Severability. The finding by an arbitrator or a court of competent
jurisdiction of the unenforceability, invalidity or illegality of any provision
of this Agreement shall not render any other provision of this Agreement
unenforceable, invalid or illegal. Such arbitrator or court shall have the
authority to modify or replace the invalid or unenforceable term or provision
with a valid and enforceable term or provision which most accurately represents
the parties’ intention with respect to the invalid or unenforceable term or
provision. If moreover, any one or more of the provisions contained in this
Agreement will for any reason be held to be excessively broad as to duration,
geographic scope, activity or subject, it will be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it will then appear.

 

(h)Interpretation; Construction. The headings set forth in this Agreement are
for convenience of reference only and shall not be used in interpreting this
Agreement. This Agreement has been drafted by legal counsel to the Company, but
you have been encouraged to consult with, and have consulted with, your own
independent counsel and tax advisors with respect to the terms of this
Agreement. The parties acknowledge that each party and its counsel has reviewed
and revised, or had an opportunity to review and revise, this Agreement, and the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.

 

(i)Return of Company Property. Upon termination of this Agreement or earlier as
requested by the Company, you shall deliver to the Company any and all
equipment, and, at the election of the Company, either deliver or destroy, and
certify thereto, any and all drawings, notes, memoranda, specifications,
devices, formulas and documents, together with all copies, extracts and
summaries thereof, and any other material containing or disclosing any Third
Party Information or Proprietary Information (as defined in the Inventions
Agreement) of the Company.

 

(j)Survival. The provisions of Sections 3, 5, 6, 7, 8 and 9, and the provisions
of the Inventions Agreement, shall survive termination of this Agreement.

 

(k)Representations and Warranties. By signing this Agreement, you represent and
warrant that (i) you are not restricted or prohibited, contractually or
otherwise, from entering into and performing each of the terms and covenants
contained in this Agreement, and (ii) your execution and performance of this
Agreement shall not violate or breach any other agreements between you and any
other person or entity, and (iii) you have provided the Company with copies of
any written agreements presently in effect between you and any current or former
employer. You

10

--------------------------------------------------------------------------------

 

further represent and warrant that you will not, during the term hereof, enter
into any oral or written agreement in conflict with any of the provisions of
this Agreement, the agreements referenced herein and the Company’s policies.

 

(l)Confirmation of Employment Status. Prior to your first day of employment with
the Company, and as a condition to such employment, you shall provide the
Company with documentation of your eligibility to work in the United States, as
required by the Immigration and Reform and Control Act of 1986.

 

(m)Trade Secrets of Others. It is the understanding of both the Company and you
that you shall not divulge to the Company and/or its subsidiaries any
confidential information or trade secrets belonging to others, including your
former employers, nor shall the Company seek to elicit from you any such
information. Consistent with the foregoing, you shall not provide to the Company
and/or its affiliates, and the Company and/or its affiliates shall not request,
any documents or copies of documents containing such information.

 

(n)Telecopy Execution and Delivery. A facsimile, telecopy or other reproduction
of this Agreement may be executed by one or more parties hereto and delivered by
such party by facsimile or any similar electronic transmission device pursuant
to which the signature of or on behalf of such party can be seen. Such execution
and delivery shall be considered valid, binding and effective for all purposes.
At the request of any party hereto, all parties hereto agree to execute and
deliver an original of this Agreement as well as any facsimile, telecopy or
other reproduction hereof.

 

(o)Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, all of which together shall constitute one
and the same instrument.

 

11

--------------------------------------------------------------------------------

 

EVERBRIDGE, INC.

 

Executive Employment Agreement -- Counterpart Signature Page

 

If the foregoing accurately sets forth our agreement, please so indicate by
signing and returning to us the enclosed copy of this letter.

 

Very truly yours,

 

 

 

EVERBRIDGE, INC.

 

 

 

By:

 

/s/ David Meredith

 

 

 

Name:

 

David Meredith

 

 

 

Title:

 

CEO

 

 

 

Date:

 

August 30, 2019

 

ACCEPTED AND AGREED TO BY:

 

/s/ Vernon Irvin

Vernon Irvin

 

 

 

 

 

 

12

--------------------------------------------------------------------------------

 

Schedule 1

 

Duties and Responsibilities

 

The CRO will work closely with our CEO to provide the leadership, management,
and vision necessary to ensure that the organization has the procedures and
people systems in place to effectively grow the organization. The CRO will lead
our global sales efforts including planning and execution to ensure the
successful performance of the business.

 

The specific duties and responsibilities shall include:

 

•

partner with the CEO to develop an execution plan to deliver the Corporate
Growth Strategy,

 

•

promote a culture of high performance and continuous improvement that values
meeting aggressive goals with a commitment to quality,

 

•

motivate and lead a high-performance team; attract, recruit and retain top
talent and provide mentoring,

 

•

continuously refine the comprehensive go to market plan across multiple channels
and market segments,

 

•

develop and deploy strategic sales plans,

 

•

promote sales growth and customer satisfaction for the organization,

 

•

grow the business by partnering and mentoring with the Senior Management Team to
grow the business profitably,  

 

•

represent Everbridge with clients and business partners as appropriate,

 

•

demonstrate exceptional leadership qualities, strategic thinking and decision
making, while possessing strong business acumen and staying results focused,

 

•

influence a wide range of audiences; present and defend complicated or sensitive
issues that have an important impact on the business, and

 

•

actively shape the culture and lead the team to rally around our vision &
mission; consistently promoting and exhibiting behavior within our core values.

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

 

Vesting Schedule

 

At the end of the fiscal quarter ended immediately after the second anniversary
of the Grant Date (the “First Measurement Date”), up to sixty-two and one-half
percent (62.5%) of the Shares subject to this Award will become eligible to vest
based on the compound annual growth rate (the “CAGR”) achieved during the eight
fiscal quarters preceding the most recent fiscal quarter. At the end of the
fiscal quarter ended immediately after the third anniversary of the Grant Date
(the “Second Measurement Date”), up to an additional sixty-two and one-half
percent (62.5%) of the Shares subject to this Award will become eligible to vest
based on the CAGR achieved during the twelve fiscal quarters preceding the most
recent fiscal quarter. In each case, the CAGR shall be determined based on the
Company’s consolidated revenue during each such quarter, as reported in the
Company’s consolidated financial statements. Any such vesting will take place on
the date that the Company files its Form 10-Q or Form 10-K for the applicable
Measurement Date. The number of shares vested as of either measurement date
shall be determined with reference to the following table:

 

REVENUE GROWTH

PSU VESTING

LINEAR INTERPOLATION VESTING

   <20%

0%

No linear interpolation vesting

     20% to 25%

5% to 12.5%

1.5% increased vesting for every 1% above 20%

     25% to 30%

12.5% to 25%

2.5% increased vesting for every 1% above 25%

     30% to 35%

25% to 50%

5% increased vesting for every 1% above 30%

     40%

62.5%

Cliff vesting of added 12.5% of PSUs (no linear vesting)

 

For the avoidance of doubt, only up to 62.5% of the Shares may vest on either
the First Measurement Date or the Second Measurement Date. The PSUs shall expire
with respect to any Shares not vested as of the Second Measurement Date.

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

Form of Release Agreement

 

This Release Agreement (“Release” or “Agreement”) is made by and between
_______________________

(“you”) and Everbridge, Inc.  (the “Company”).  A copy of this Release is an
attachment to the Employment Agreement between the Company and you dated
__________ _____, 20__ (the “Employment Agreement”). Capitalized terms not
defined in this Agreement carry the definition found in the Employment
Agreement.

 

1.Separation Payments. In consideration for your execution, return and
non-revocation of this Release on or after the date your employment is
terminated (the “Separation Date”), the Company will provide you with the
Separation Payments described in Section 3(d) of the Employment Agreement:

 

2.Compliance with Section 409A. The Separation Payments offered to you by the
Company are payable in reliance on Treasury Regulation Section 1.409A-1(b)(9)
and the short term deferral exemption in Treasury Regulation Section
1.409A-1(b)(4).  For purposes of Code Section 409A, your right to receive any
installment payments (whether pay in lieu of notice, Separation Payments,
reimbursements or otherwise) shall be treated as a right to receive a series of
separate payments and, accordingly, each installment payment shall at all times
be considered a separate and distinct payment.  All payments and benefits are
subject to applicable withholdings and deductions.

 

3.Release.  In exchange for the Separation Payments and other consideration, to
which you would not otherwise be entitled, and except as otherwise set forth in
this Agreement, you, on behalf of yourself and, to the extent permitted by law,
on behalf of your spouse, heirs, executors, administrators, assigns, insurers,
attorneys and other persons or entities, acting or purporting to act on your
behalf (collectively, the “Employee Parties”), hereby generally and completely
release, acquit and forever discharge the Company, its parents and subsidiaries,
and its and their officers, directors, managers, partners, agents,
representatives, employees, attorneys, shareholders, predecessors, successors,
assigns, insurers and affiliates (the “Company Parties”) of and from any and all
claims, liabilities, demands, contentions, actions, causes of action, suits,
costs, expenses, attorneys’ fees, damages, indemnities, debts, judgments,
levies, executions and obligations of every kind and nature, in law, equity, or
otherwise, both known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising out of or in any way related to agreements, events, acts or
conduct at any time prior to and including the execution date of this Agreement,
including but not limited to:  all such claims and demands directly or
indirectly arising out of or in any way connected with your employment with the
Company or the termination of that employment; claims or demands related to
salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law, statute, or cause of action; tort law; or contract
law (individually a “Claim” and collectively “Claims”).  The Claims you are
releasing and waiving in this Agreement include, but are not limited to, any and
all Claims that any of the Company Parties:

 

 

•

has violated its personnel policies, handbooks, contracts of employment, or
covenants of good faith and fair dealing;

 

 

•

has discriminated against you on the basis of age, race, color, sex (including
sexual harassment), national origin, ancestry, disability, religion, sexual
orientation, marital status, parental status, source of income, entitlement to
benefits, any union activities or other protected category in violation of any
local, state or federal law, constitution, ordinance, or regulation, including
but not limited to: the Age Discrimination in Employment Act, as amended
(“ADEA”); Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; 42 U.S.C. § 1981, as amended; the Equal Pay Act; the
Americans With Disabilities Act; the Genetic Information Nondiscrimination Act;
the Family and Medical Leave Act; the Elliott-Larsen Civil Rights Act, the
Colorado Anti-Discrimination Act; the Colorado Labor Relations Act; the Employee
Retirement Income Security Act; the Employee Polygraph Protection Act; the
Worker Adjustment and Retraining Notification Act; the Older Workers Benefit
Protection Act; the anti-retaliation provisions of the Sarbanes-Oxley Act, or
any other federal or state law regarding whistleblower retaliation; the Lilly
Ledbetter Fair Pay Act; the Uniformed Services Employment and Reemployment
Rights Act; the Fair Credit Reporting Act; and the National Labor Relations Act;
and

 

 

--------------------------------------------------------------------------------

 

 

•

has violated any statute, public policy or common law (including, but not
limited to, Claims for retaliatory discharge; negligent hiring, retention or
supervision; defamation; intentional or negligent infliction of emotional
distress and/or mental anguish; intentional interference with contract;
negligence; detrimental reliance; loss of consortium to you or any member of
your family and/or promissory estoppel).

 

Notwithstanding the foregoing, other than events expressly contemplated by this
Agreement you do not waive or release rights or Claims that may arise from
events that occur after the date this Release is executed. Also excluded from
this Agreement are any Claims which cannot be waived by law, including, without
limitation, any rights you may have under applicable workers’ compensation
laws.  Nothing in this Agreement shall prevent you from filing, cooperating
with, or participating in any proceeding or investigation before the Equal
Employment Opportunity Commission, United States Department of Labor, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal
government agency, or similar state or local agency (“Government Agencies”), or
exercising any rights pursuant to Section 7 of the National Labor Relations
Act.  You further understand this Agreement does not limit your ability to
voluntarily communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company.  While this Agreement does not limit your right to receive an award for
information provided to the Securities and Exchange Commission, you understand
and agree that, you are otherwise waiving, to the fullest extent permitted by
law, any and all rights you may have to individual relief based on any Claims
that you have released and any rights you have waived by signing this
Agreement.  If any Claim is not subject to release, to the extent permitted by
law, you waive any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on such a Claim in which
any of the Company Parties is a party.  This Agreement does not abrogate your
existing rights under any Company benefit plan or any plan or agreement related
to equity ownership in the Company; however, it does waive, release and forever
discharge Claims existing as of the date you execute this Agreement pursuant to
any such plan or agreement.

 

4.Your Acknowledgments and Affirmations. You also acknowledge and agree that (i)
the consideration given to you in exchange for the waiver and release in this
Agreement is in addition to anything of value to which you were already
entitled, and (ii) that you have been paid for all time worked, have received
all the leave, leaves of absence and leave benefits and protections for which
you are eligible, and have not suffered any on-the-job injury for which you have
not already filed a Claim. You affirm that all of the decisions of the Company
Parties regarding your pay and benefits through the date of your execution of
this Agreement were not discriminatory based on age, disability, race, color,
sex, religion, national origin or any other classification protected by
law.  You affirm that you have not filed or caused to be filed, and are not
presently a party to, a Claim against any of the Company Parties.  You further
affirm that you have no known workplace injuries or occupational diseases.  You
acknowledge and affirm that you have not been retaliated against for reporting
any allegation of corporate fraud or other wrongdoing by any of the Company
Parties, or for exercising any rights protected by law, including any rights
protected by the Fair Labor Standards Act, the Family Medical Leave Act or any
related statute or local leave or disability accommodation laws, or any
applicable state workers’ compensation law.

In addition, you acknowledge that you are knowingly and voluntarily waiving and
releasing any rights you may have under the ADEA (“ADEA Waiver”).  You also
acknowledge that the consideration given for the ADEA Waiver is in addition to
anything of value to which you were already entitled.  You further acknowledge
that you have been advised by this writing, as required by the ADEA, that:  (a)
your release and waiver herein does not apply to any rights or claims that arise
after the date you sign this Agreement; (b) you should consult with an attorney
prior to signing this Agreement; (c) you have twenty-one (21) days to consider
this Agreement (although you may choose to voluntarily sign it sooner); (d) you
have seven (7) days following the date you sign this Agreement to revoke it (by
sending written revocation directly to the Company’s [title]); and (e) the
Agreement will not be effective until the date upon which the revocation period
has expired unexercised, which will be the eighth day after you sign this
Agreement.

 

--------------------------------------------------------------------------------

 

5.Return of Company Property.  By the Separation Date, you agree to return to
the Company all Company documents (and all copies thereof) and other Company
property that you have had in your possession at any time, including, but not
limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information,
tangible property (including, but not limited to, computers), credit cards,
entry cards, identification badges and keys; and, any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof).  Please coordinate return of Company property
with [name/title].  Receipt of the Separation Payments described in Section  1
of this Agreement is expressly conditioned upon return of all Company property.

 

6.Confidential Information, Non-Competition and Non-Solicitation
Obligations.  Both during and after your employment you acknowledge your
continuing obligations under your Confidential Information and Inventions
Agreement not to use or disclose any confidential or proprietary information of
the Company and comply with your post-employment non-competition and
non-solicitation restrictions.    The Company acknowledges that you will not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that: (A) is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.  In
addition, in the event that you file a lawsuit for retaliation by the Company
for reporting a suspected violation of law, you may disclose the trade secret to
your attorney and use the trade secret information in the court proceeding, if
you: (A) file any document containing the trade secret under seal; and (B) do
not disclose the trade secret, except pursuant to court order.  

 

7.Confidentiality.  The provisions of this Agreement will be held in strictest
confidence by you and will not be publicized or disclosed in any manner
whatsoever; provided, however, that:  (a) you may disclose this Agreement to
your immediate family; (b) you may disclose this Agreement in confidence to your
attorney, accountant, auditor, tax preparer, and financial advisor; and (c) you
may disclose this Agreement insofar as such disclosure may be required by
law.  Notwithstanding the foregoing, nothing in this Agreement shall limit your
right to discuss your employment with the Equal Employment Opportunity
Commission, United States Department of Labor, the National Labor Relations
Board, other federal government agency or similar state or local agency or to
discuss the terms and conditions of your employment with others to the extent
expressly permitted by Section 7 of the National Labor Relations Act.

 

8.Non-Disparagement.  You agree not to disparage the Company, and the Company’s
attorneys, directors, managers, partners, employees, agents and affiliates, in
any manner likely to be harmful to them or their business, business reputation
or personal reputation; provided that you will respond accurately and fully to
any question, inquiry or request for information when required by legal
process.  Notwithstanding the foregoing, nothing in this Agreement shall limit
your right to voluntarily communicate with the Equal Employment Opportunity
Commission, United States Department of Labor, the National Labor Relations
Board, other federal government agency or similar state or local agency or to
discuss the terms and conditions of your employment with others to the extent
expressly permitted by Section 7 of the National Labor Relations Act.

 

9.No Admission.  This Agreement does not constitute an admission by the Company
of any wrongful action or violation of any federal, state, or local statute, or
common law rights, including those relating to the provisions of any law or
statute concerning employment actions, or of any other possible or claimed
violation of law or rights.

10.Breach. You agree that upon any breach of this Agreement you will forfeit all
amounts paid or owing to you under this Agreement.  Further, you acknowledge
that it may be impossible to assess the damages caused by your violation of the
terms of Sections 5, 6, 7 and 8 of this Agreement and further agree that any
threatened or actual violation or breach of those Sections of this Agreement
will constitute immediate and irreparable injury to the Company.  You therefore
agree that any such breach of this Agreement is a material breach of this
Agreement, and, in addition to any and all other damages and remedies available
to the Company upon your breach of this Agreement, the Company shall be entitled
to an injunction to prevent you from violating or breaching this Agreement.  You
agree that if the Company is successful in whole or part in any legal or
equitable action against you under this Agreement, you agree to pay all of the
costs, including reasonable attorneys’ fees, incurred by the Company in
enforcing the terms of this Agreement.

 

--------------------------------------------------------------------------------

 

11.Miscellaneous.  This Agreement constitutes the complete, final and exclusive
embodiment of the entire agreement between you and the Company with regard to
this subject matter.  It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations.  This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company.  This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns.  If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified by the court so as to be rendered enforceable.  This Agreement will
be deemed to have been entered into and will be construed and enforced in
accordance with the laws of the State of Colorado as applied to contracts made
and to be performed entirely within Colorado.

 

Everbridge, Inc.

 

 

 

By:

 

 

 

 

[insert]

 

 

 

 

 

[insert]

 

 